Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status
1.   Claim 1 canceled prior to examination.
             Please note, the examiner has determined that claim 6 (as whole 2+4+6) when combined with only the limitations in claim 10 alone (that is, with or without the base claim 9); this reformulation would render 2+4+6+10 as an allowable independent claim.  
                 The reason for allowance, is that although both claims 6 and 10 are rejected using different references, claim 6 is rejected using the reference that teaches a special camera inside the endoscopic head without special encoding, and the reference  for claim 10 rejection uses a camera encoding related to a regular camera with zooming ability wherein the encoding is based on the ratio of I-frame to P-frames that is further based on motion in the camera and/or image. But, the combination of claim 6 and claim 10 (alone) is not obvious because the encoding of claim 10 if applied to the special camera in the endoscope which must inherently have the ability to get very close to inside of a colon wall and rotate as the camera moves it must consider the movement of the colon track caused by the endoscope as well as the camera and that will require a more sophisticated motion detection and matching encoding ratio, thus a more precise encoding. Therefore, the encoding of such motion to determine the ratio of the I-frames and P-frames seems different  than a regular camera encoding as previously noted due to the additional requirements.  Thus a regular camera encoding 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.            Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No 10,806,325 (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations’ equivalent language are rearranged and the parent is also more limited, thus it anticipates the instant application, mapped as following:
Claim 2,  A teleoperated surgical system, comprising: a video encoder configured to encode video image data based on an encoding parameter, the video image data corresponding to video images of a medical procedure; 



a processor configured to: receive a signal indicative that an upcoming state change of the surgical system is expected to occur, wherein the state change affects the video image data; 



and in response to receiving the signal, adjust a value of the encoding parameter.

Claim 9. A surgical system comprising: an endoscopic image capture device for capturing image data of a surgical site during a surgical procedure; ………
and a video processor for generating video encoding configuration data to encode the image data,


an input device for receiving a control command input that effects a change of state of the surgical system, the input device being operably coupled to control at least one of the endoscopic image capture device and a surgical instrument of the surgical system;

 the video processor configured to: output adjusted video encoding configuration data based on the received input, wherein the input and the output occur before the change of state.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



3.	Claims 2, 3, 8, 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang (US 20080117968 A1).

          Regarding claim 2, Wang discloses “A teleoperated surgical system, comprising: {[0044] Fig 5, colonoscopy capsule system 01, using camera 14 and image based motion detection 18, with transmitter antenna 1326 for a wireless communication to an outside monitor,   Fig 5 wireless connection , “teleoperated” wireless capsule communication to the outside the body display unit cited in [0045] "to allow motion detection of camera on capsule and the images to be retrieved at a docking station outside the body" to implement [0003] “data compression methods {that is, encoding methods} that are suitable for capsule camera applications.
        
            a video encoder configured to encode video image data based on an encoding parameter, the video image data corresponding to video images of a medical procedure;
{[0003] The present invention relates to swallowable capsule cameras for imaging of the gastro-intestinal (GI) tract. In particular, the present invention relates to data compression methods {that is, encoding methods} that are suitable for capsule camera applications. 
                         Thus, compression (encoding) based on state change which is the capsule’s motion detection [0045] affecting the field of view (FOV) of the camera in the capsule that per [0061, 83, 88] adjusts the compression (encoding) , compression ratio and [0070] discloses  I-frame and P-frame configuration in encoding (encoding parameters).

              a processor {Fig 5, control module 1320} configured to: receive a signal indicative that an upcoming state change {the upcoming state change in the field of view of the camera 14 based on detected imaged based motion 18 of the capsule} of the surgical system is expected to occur, wherein the state change affects the video image data ; and in response to receiving the signal {motion detection signal}, adjust a value of the encoding parameter”, {[0061, 83, 88] adjusts the compression (encoding) , compression ratio and [0070] discloses  I-frame and P-frame configuration in encoding (encoding parameters).


             Regarding claim 3, Wang discloses “The surgical system of claim 2, wherein the processor is configured to adjust the encoding parameter prior to the state change occurring” ,
               [0018] According to another embodiment of the present invention, a circuit may be provided for identification of a reference frame for video compression (encoding parameter) of a current image frame. In the circuit, a champion register holds a current parameter value, the champion register receiving a load signal and an input value which becomes the current parameter value when the load signal is asserted. A comparator receives the activity metric and the current parameter value for providing the activity metric and a result value indicative of whether the activity metric is less than the current parameter value; and a logic circuit which generates the load signal and provides the activity metric as the input value to the champion register in accordance with the result value”, 
                                   That is, wherein the processor is configured to adjust the encoding parameter {that is, the identification of a reference frame for video compression}  “is  prior to the state change occurring“ {that is, state change based on motion detection as noted by” the activity metric as the input value to the champion register”}.


           Regarding claim 8, Wang discloses “The surgical system of claim 2, wherein the encoding parameter comprises any combination of: an image encoding resolution, an image encoding rate, an intra-frame (i-frame) rate, and a predicted frame (p-frame) rate.
                As noted in claim 2, The compression (encoding) based on state change which is the capsule’s motion detection [0045] affecting the field of view (FOV) of the  that per [0061, 83, 88] adjusts the compression (encoding) , compression ratio and [0070] discloses  I-frame and P-frame in encoding.
                      [0055, 57] wireless digital image transmission to the outside the body base station and also adjustable encoding resolution rate is met as cited "a higher image resolution may be used to achieve higher image quality. Further, using a protocol encoding scheme, for example, data may be transmitted to the base station in a more robust and noise-resilient manner. One disadvantage of the higher resolution is the higher power and bandwidth requirements.


            Regarding claim 16, Wang discloses “The surgical system of claim 2, wherein the processor is configured to determine an expected effect of the state change on the video image data and adjust the encoding parameter based on the expected effect“,
           As noted in claim 2 by Wang [0003] The present invention relates to swallowable capsule cameras for imaging of the gastro-intestinal (GI) tract. In particular, the present invention relates to data compression methods {that is, adjusting encoding methods} that are suitable for capsule camera applications. 
                         “configured to determine an expected effect of the state change on the video image data” met by the capsule’s motion detection [0045] affecting the field of view (FOV) of the camera in the capsule, “and adjust the encoding parameter based on the expected effect“ that per [0061, 83, 88] adjusts the compression (encoding) , compression ratio and [0070] discloses  I-frame and P-frame configuration in encoding (encoding parameters).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	Claim 4 – 7 are  rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Wang (US 20080117968 A1) in view of Iketani et al., hereinafter Iketani (US 20100157037 A1).

               Regarding claim 4, Wang discloses “The surgical system of claim 2, further comprising: an interface configured to receive an input command, {The interface to retrieve information when receiving a user command is cited in [0054] and Fig 4, upload device 50, wor4kstation 51}, and “wherein the surgical system is configured to effectuate the state change in response to receiving the input command” was noted  in claim 2, based on capsule motion detection signal that detects the Field of view changes of capsule and alters the methods of compression (adjusting encoding). 
                  Wang does not disclose “wherein the signal indicative that the state change is expected to occur is generated in response to the interface receiving the input Iketani in a similar field of endeavor teaches this limitation in [0011 – 13]  as detailed in [0045 – 46].
         It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang as taught in Iketani to provide “wherein the signal indicative that the state change is expected to occur is generated in response to the interface receiving the input command”, for the purpose that the user interface of Iketani in addition to receiving encoded images, may also transmit to the endoscopic capsule, because Iketani  which already predicts the change of field of view in camera of the capsule for the state change, would also allow the user command to create a preference for adjusting the encoding method; this would enable the encoding resolution change as selected by the user in case the automatic algorithm that adjusts the encoding based on motion detection is not producing the image quality or the image frequency that is desired.

               Regarding claim 5, Wang / Iketani discloses “The surgical system of claim 4, further comprising: a medical instrument, wherein the state change comprises any of: moving the medical instrument, executing a function of the medical instrument, and changing an operation mode of the medical instrument”, 
                 In claim 2, Wang disclosed  “a medical instrument, wherein the state change comprises any of: moving the medical instrument” as it was met by moving the endoscopic capsule inside the body”, also in claim 4, Iketani disclosed the movement of the endoscopic end and the camera and “executing a function of the medical instrument” that was to capture images with different resolution that also meets     
     

           Regarding claim 6, Wang  discloses “The surgical system of claim 4, further comprising: an endoscopic image capture device configured to generate the video image data, wherein the state change comprises any of: moving the endoscopic image capture device, changing a field of view of the endoscopic image capture device, and changing an operation mode of the endoscopic image capture device”, 
             as noted in claim 2, by Wang [0044] Fig 5, colonoscopy capsule moving and capturing images that meets the limitation “wherein the state change comprises any of: moving the endoscopic image capture device”.
       The compression (encoding) is based on the state change  capsule’s motion (change of state) detection [0045] affecting the field of view (FOV) of the camera in the capsule.

           Regarding claim7, Wang discloses “The surgical system of claim 4, further comprising: a surgeon console comprising a display unit and the interface; wherein the video encoder is configured to output the encoded video image data for display by the display unit”,                As noted in claim 2 it was met by a console display unit cited in Wang [0045] "to allow the images to be retrieved at a docking station outside the body", and    Wang  [0055, 57] wireless digital image transmission to the outside the body base station and also adjustable encoding resolution rate is met as cited "a higher image resolution may be used to achieve higher image quality. Further, using a protocol encoding scheme, for example, data may be transmitted to the base station in a more robust and noise-resilient manner. One disadvantage of the higher resolution is the higher power and bandwidth requirements.
      


5.	Claims 9, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Wang (US 20080117968 A1) in view of Abrams (US 20030156188 A1).
              Regarding claim9, Wang discloses “The surgical system of claim 2, wherein the video encoder is configured to encode the video image data by generating intra-frames (i-frames) at an i-frame rate and predicted frames (p-frames) at a p-frame rate; the encoding parameter comprises the i-frame rate; and the processor is configured to, in response to receiving the signal, adjust the i- frame rate and the p-frame rate” was noted in claim 2, by Wang Thus, compression (encoding) based on state change which is the capsule’s motion detection [0045] affecting the field of view (FOV) of the camera in the capsule that per [0061, 83, 88] adjusts the compression (encoding) , compression ratio and [0070] discloses  I-frame and P-frame configuration in encoding (encoding parameters).

         Wang does not disclose  “such that a bit rate of the encoded video image data is maintained at or below a target bit rate”, but Abrams in a similar field of endeavor teaches “such that a bit rate of the encoded video image data is maintained at or below [0100] and the analogous art is in [0010] and [0054] for use in endoscopy.
                 [0100]   " Encoder 7.1 supports single-bit-rate (or constant) streams and/or variable-bit-rate (or multiple-bit-rate) streams. Single-bit-rates and variable-bit-rates are suitable for some real-time capture and/or streaming of audio and video content and support of a variety of connection types"   and  (especially the last 7 lines as cited) "Of course, compression (encoding) may be adjusted to target a specific rate or range of rates, e.g., 0.1 Mbps, 0.5 Mbps, 1.5 Mbps, 3 Mbps, 4.5 Mbps, 6 Mbps, 10 Mbps, 20 Mbps, etc. In addition, where bandwidth allows, compression ratios less than approximately 200:1 may be used, for example, compression ratios of approximately 30:1 or approximately 50:1 may be suitable. Of course, while an approximately 2 Mbps data rate is available over many LANs, even a higher speed LAN may require further compression to facilitate distribution to a plurality of users (e.g., at approximately the same time). Again, while these examples refer to the Video 8 and/or Audio 8 codecs, use of other codecs is also possible."
                     It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang as taught in Abrams to provide “such that a bit rate of the encoded video image data is maintained at or below a target bit rate”, for the purpose to enhance the quality of image in encoding process while considering the bandwidth limitations and prevent network fluctuations to affect the quality in encoding process.

              Regarding claim 15, Wang does not disclose  “The surgical system of claim 
                      Abrams in a similar field of endeavor teaches “a network monitor configured to monitor a network condition of a network link to which the encoded video image data is output; wherein the processor is configured to adjust the target bit rate based on the network condition as cited in [0100] and the analogous art is in [0010] and [0054] for use in endoscopy.
                     The limitation is met by [0100]   " Encoder 7.1 supports single-bit-rate (or constant) streams and/or variable-bit-rate (or multiple-bit-rate) streams. Single-bit-rates and variable-bit-rates are suitable for some real-time capture and/or streaming of audio and video content and support of a variety of connection types"            and  (especially the last 7 lines as cited) "Of course, compression (encoding) may be adjusted to target a specific rate or range of rates, e.g., 0.1 Mbps, 0.5 Mbps, 1.5 Mbps, 3 Mbps, 4.5 Mbps, 6 Mbps, 10 Mbps, 20 Mbps, etc. In addition, where bandwidth allows, compression ratios less than approximately 200:1 may be used, for example, compression ratios of approximately 30:1 or approximately 50:1 may be suitable. Of course, while an approximately 2 Mbps data rate is available over many LANs, even a higher speed LAN may require further compression to facilitate distribution to a plurality of users (e.g., at approximately the same time). Again, while these examples refer to the Video 8 and/or Audio 8 codecs, use of other codecs is also possible."
                     It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang as taught in Abrams to provide “a network for the purpose to enhance the quality of image in encoding process while considering the bandwidth limitations and prevent network fluctuations to effect the quality in encoding process.


6.	Claim 10 – 14, 17 – 19 are  rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Wang (US 20080117968 A1) in view of Abrams (US 20030156188 A1) and  in view of Kawai et al., hereinafter Kawai (US 20020114390 A1).

              Regarding claim 10, “The surgical system of claim 9, wherein the processor is configured to: determine an adjustment amount for the i-frame rate based on the state change (e.g. field of view (FOV) change) indicated by the signal” already noted in claim 2.
                     Wang does not disclose “and determine an adjustment amount for the p-frame rate based on the determined adjustment amount for the i-frame rate, a target i-frame to p-frame ratio, and the target bit rate”, but
                             Kawai in a similar field of endeavor teaches this limitation for zooming as the "state of change" and it adjusts the encoding based on I-frame to P-frame variation.  As cited in  [0049 - 51] and illustrated in  Fig 4 (S1, coding (encoding) mode initialization, S13 Zoom (zoom is "state of change" in field of view (FOV) of 
                It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang as taught in Kawai to provide “determine an adjustment amount for the p-frame rate based on the determined adjustment amount for the i-frame rate, a target i-frame to p-frame ratio, and the target bit rate”, for the purpose to enhance the quality of image in encoding process while considering the effect of zooming (state change) on the image so that the encoding adjustment optimizes the ratio of I-frames to P-frames based on the FOV of the zoom.


              Regarding claim 11, “The surgical system of claim 10, wherein the processor is configured to predict a degree of change expected to occur in the video image data as a result of the state change, and determine the adjustment amount for the i-frame rate based on the predicted degree of change”,
                   as noted in claim 10 by Kawai the  “configured to predict a degree of change expected to occur in the video image data as a result of the state change” was met by  [0049 - 51] and illustrated in  Fig 4 (S13 Zoom (zoom is "state of change" in field of view (FOV) of camera (as defined by the specification) “predicting a degree of change expected to occur in the video image data”. and “determine the adjustment amount for the i-frame rate based on the predicted degree of change”, was met by S16 varies the amount / ratio of the I-frame and P-frame, and S17 encodes based on the 

              Regarding claim 12, “The surgical system of claim 11, wherein the processor is configured to increase the i-frame rate as the predicted degree of change increases”,
                   as noted in claim 10 by Kawai.

              Regarding claim 13, “The surgical system of claim 11, wherein the processor is configured to adjust the target i-frame to p-frame ratio based on the predicted degree of change”,  as noted in claim 10 by Kawai.

              Regarding claim 14, “The surgical system of claim 13, wherein the processor is configured to increase the target i-frame to p-frame ratio as the predicted degree of change increases”,  as noted in claim 10 by Kawai.

            Regarding claim 17,  “The surgical system of claim 2, wherein the processor is configured to predict a degree of change expected to occur in the video image data as a result of the state change, and determine an adjustment amount for encoding parameter based on the predicted degree of change” as noted in claim 11, wherein the same limitations were met and the  encoding parameter” was narrower as “I-frame”.


            Regarding claim 18,  “The surgical system of claim 2, further comprising: a state monitor configured to monitor for upcoming state changes of the surgical system 
            In claim 2, Wang disclosed “determine an adjustment amount for encoding based on the state change (e.g. field of view (FOV) change) indicated by the signal”.
                   as noted in claim 10 by Kawai the  “a state monitor configured to monitor for upcoming state changes and to output the signal to the processor in response to determining that an upcoming state change expected to occur is expected to affect the video image data” is met by  [0049 - 51] and illustrated in  Fig 4 (S13 Zoom (zoom is "state of change" in field of view (FOV) of camera and zoom signal is monitored, that is the upcoming state change. zoom is expected to occur and  to affect the video image data. and S16 varies the amount / ratio of the I-frame and P-frame, and S17 encodes based on the adjusted amount of I-frame and P-frame).


            Regarding claim 19, “The surgical system of claim 2, further comprising: a state monitor configured to monitor for upcoming state changes of the surgical system and to output the signal to the processor in response to determining that an upcoming state change expected to occur is expected to affect a field of view of an image capture device that generates the video image data”,
                     Claim 19 has the same limitation as already noted in claim 18, but replaces “expected to affect the video image data” at the end of the claim 18 with  “expected to affect a field of view of an image capture device that generates the video image data”, both limitations are equally met in claim 18, and 19, because the zooming Kawai [0049 - 51] and illustrated in  Fig 4  is “expected to affect a field of view of an image capture device that generates the video image data”, and it also ““expected to affect the video image data”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422